DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant's submission filed on 1/12/2021 has been entered.
Information Disclosure Statement
As required by M.P.E.P. 609, the applicant's submission of the Information Disclosure Statement dated 1/12/2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Response to Amendment
Applicant has submitted an Information Disclosure Statement and requested for continued examination under 37 CFR 1.114 on 1/12/2021. Claims 1-20 submitted on 11/30/2020 are currently pending in the present application.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	After conducting different searches in EAST, Google Scholar, IEEE and ACM Digital Library, it appears that none of prior arts discloses, teaches or fairly suggests the underlined limitations of (in combination withal other features in the claim):
	“receiving, by a computing device, a request to store a first file in a first location on a file system of the computing device;
	determining, by the computing device, a first identifier corresponding to the first file, wherein the first identifier is generated using a one-way hash function;
	comparing, by the computing device, the first identifier with a second identifier to determine that the first identifier is the same as the second identifier, wherein the second identifier corresponds to a second file already stored in a second location on the file system; and
	preventing, by the computing device, redundant storage of content similar to that of the second file within the file system of the computing device by providing, by the computing device and based on the comparison of the first identifier with the second identifier, a pointer to the second file instead of storing the first file”, as recited in the independent claims 1 and 8; and
	“wherein the computing device is configured to:
		transmit, to the server, a request to upload a first file to a first location on a file system of the server; and
	wherein the server is configured to:
		store a plurality of identifiers corresponding to a plurality of files stored on the file system;
		determine a duplicate of the first file based on a second identifier of the plurality of identifiers that corresponds to a first identifier of the first file, the duplicate being already stored in the file system of the server, the second identifier further corresponding to a second file in a second location on the file system, and the first identifier and the second identifier being generated, by the server, using a one-way hash function;
		prevent upload of the first file; and
	prevent redundant storage of content similar to that of the second file within the file system of the computing device by providing, in the first location on the file system, a pointer to the second file”, as recited in the independent claim 15.

The dependent claims, bring definite, further limiting, and fully enabled by the specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bai D. Vu whose telephone number is (571) 270-1751. The examiner can normally be reached on 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.